Case: 11-30567     Document: 00511777659         Page: 1     Date Filed: 03/05/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 5, 2012

                                       No. 11-30567                        Lyle W. Cayce
                                                                                Clerk

In re: In the Matter of the Complaint of ENVIRONMENTAL SAFETY &
HEALTH CONSULTING SERVICES, INCORPORATED, for Exoneration
from or Limitation of Liability


ENVIRONMENTAL SAFETY & HEALTH CONSULTING SERVICES,
INCORPORATED, as Owner of a 16 foot Alweld Boat Bearing Louisiana
Registration No. LA-8174-EW,

                                                  Petioner–Appellant
v.

AVERY DIAZ,

                                                  Claimant–Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:11-CV-588


Before KING, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        The Limitation of Liability Act allows owners of maritime vessels to limit
their liability for accidents occurring on their vessels to the value of the vessel.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-30567         Document: 00511777659         Page: 2    Date Filed: 03/05/2012



                                        No. 11-30567

46 U.S.C. § 30505. The Act requires that a limitation of liability action “be
brought within six months after a claimant gives the [vessel] owner written
notice of a claim.” Id. at § 30511. We agree with the district court that the
state-court petition filed by Plaintiff-Appellee Avery Diaz was sufficient to
constitute “written notice” under § 30511 of his claim against Defendant-
Appellant Environmental, Safety & Health Consulting Services, Inc. (“ES&H”).
                I. FACTUAL & PROCEDURAL BACKGROUND
      Diaz claims he was injured on August 25, 2008 while working aboard a
“small, unnamed boat.” On the day in question, Diaz was working for Team
Labor Force, a subcontractor of ES&H, assisting in ES&H’s clean-up of an oil
spill in the Mississippi River near the Port of New Orleans. Diaz filed a claim
in Louisiana state court on July 19, 2010 and served ES&H with process in
conjunction with that claim on August 4, 2010.1


      1
          The substantive portions of the state court petition are reproduced here.

                                    Petition for Damages
              The petition for damages of Avery Diaz, a person of the full age of
      majority and a resident of Jefferson Parish, Louisiana, alleges upon information
      and belief as follows:
                                              1.
              Made defendant herein is Environmental, Safety & Health Consulting
      Services, Inc., a domestic corporation.
                                              2.
              On August 25, 2008, petitioner was employed by Team Labor Force and
      was assigned by his employer to assist clean-up operations in connection with
      an oil spill on the Mississippi River in the Port of New Orleans.
                                              3.
              Environmental, Safety & Health Consulting Services, Inc. (hereinafter,
      “ES&H”) was under contract to perform the clean-up of the oil spill in the area
      immediately down river of the Crescent City Connection and included the area
      along the eastbank of the Mississippi River in Orleans Parish in front of the
      Ernest N. Morial Convention Center and, in connection therewith,
      subcontracted with Team Labor Force to perform a portion of the clean-up
      operations.
                                              4.
              Avery Diaz and two co-workers were assigned to work in a small,
      unnamed boat and to perform various duties on said vessel in the abatement of

                                               2
Case: 11-30567      Document: 00511777659           Page: 3      Date Filed: 03/05/2012



                                    No. 11-30567

   ES&H filed the underlying limitation of liability action in the Eastern


   the oil spill.
                                             5.
           During the late afternoon hours of August 25, 2008, defendant caused
   petitioner and his co-workers to work from the above-mentioned vessel and to
   clean oil from the hull of a tug boat which was moored along the wharf of the
   eastbank of the Mississippi River behind the Ernest Morial Convention Center,
   within Orleans Parish.
                                             6.
           During the late afternoon hours of August 25, 2008, because of an
   approaching thunderstorm, defendant shut down operations within its
   geographic work area, but advised the employees of its subcontractor, Team
   Labor Force, to continue their job of cleaning the tug so that the tug could
   depart the area.
                                             7.
           In connection with the shut-down of operations, other than that being
   conducted by petitioner and his co-workers, defendant sent home the safety
   representative whose job it was to watch for waves from ships passing through
   the work area.
                                             8.
           While petitioner and his co-workers were performing their work, one or
   more large waves from a passing ship slammed into petitioner’s boat causing
   petitioner to fall.
                                             9.
           As a result of the above-described incident, petitioner has sustained
   serious, painful, permanent and disabling injuries all of which were caused by
   defendant’s neglect.
                                            10.
           Petitioner maintains that defendant was negligent in keeping its
   subcontractor and the subcontractor’s employees on the scene without
   restricting the motion of ships through the area, in failing to provide an
   appropriate lookout, in failing to impose appropriate safety measures, in leaving
   its contractor’s employees at work without an appropriate spotter and all such
   other negligent acts or omissions as may come to light during the discovery
   phase of this case.
                                            11.
           As a result of the injuries and losses petitioner sustained by virtue of the
   foregoing, he claims damages from defendant including past and future medical
   expenses, past and future lost wages and/or loss of earning capacity, past and
   future pain and suffering and past and future mental anguish, emotional
   distress, scarring, disfigurement and disability; petitioner hereby demands such
   damages as will fully and fairly compensate him for the injuries and losses he
   has sustained and in such amount as may be deemed to be fair and just by the
   finder of fact at the time of trial; as required by law, petitioner hereby
   maintains that his damages exceed $50,000, exclusive of interest and costs.


                                            3
   Case: 11-30567     Document: 00511777659       Page: 4    Date Filed: 03/05/2012



                                    No. 11-30567

District of Louisiana on March 14, 2011. Diaz moved to dismiss ES&H’s claim
for failure to bring the action within six months of receiving notice. The district
court treated Diaz’s motion to dismiss as a motion for summary judgment and
granted summary judgment to Diaz. ES&H timely appealed.
                          II. STANDARD OF REVIEW
      We employ a de novo standard in reviewing whether an action was timely
filed. Billiot v. Dolphin Scrvs., Inc., 225 F.3d 515, 517 (5th Cir. 2000). We also
review a district court’s grant of summary judgment de novo and applies the
same standard as the district court. Holt v. State Farm Fire & Cas. Co., 627
F.3d 188, 191 (5th Cir. 2010). Under that standard, summary judgment is
appropriate when “there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “If the
evidence is merely colorable, or is not significantly probative, summary
judgment may be granted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-
50 (1986) (citations omitted). When reviewing a motion for summary judgment,
the Court construes all the evidence and reasonable inferences in the light most
favorable to the nonmoving party. Amazing Spaces, Inc. v. Metro Mini Storage,
608 F.3d 225, 234 (5th Cir. 2010) (quoting Xtreme Lashes, LLC v. Xtended
Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009)).
                                III. DISCUSSION
      This Circuit uses the “reasonable possibility” test to determine the
sufficiency of a written notice in Limitation of Liability Act cases. Complaint of
Tom-Mac, Inc., 76 F.3d 678, 683 (5th Cir. 1996) (citing Complaint of Morania
Barge No. 190, Inc., 690 F.2d 32, 34 (2d Cir. 1982)). Under this test, notice must
“reveal[] a ‘reasonable possibility’ that the claim made is one subject to
limitation.” Id.; Billiot, 225 F.3d at 517. That is, “notice is sufficient if it informs
the vessel owner of an actual or potential claim . . . which may exceed the value



                                           4
   Case: 11-30567      Document: 00511777659        Page: 5    Date Filed: 03/05/2012



                                     No. 11-30567

of the vessel . . . and is subject to limitation.” P.G. Charter Boats, Inc. v. Soles,
437 F.3d 1140, 1143 (11th Cir. 2006) (internal quotation marks omitted).
      ES&H claims that because the state court petition did not identify ES&H
as the owner of the “small, unnamed boat,” and generally referred to acts that
might be construed as negligence resulting from ES&H’s supervision of Team
Labor Force, ES&H did not know that Diaz was asserting a claim against it as
a vessel owner.2 Diaz argues in response that his state-court petition constituted
sufficient written notice to ES&H that his claim could be subject to limitation.
      In his state-court petition, Diaz averred that: (1) he was working for a
subcontractor of ES&H; (2) he was “assigned to work in a small, unnamed boat”;
(3) ES&H caused him to work from the boat and directed his work for the day;
(4) ES&H told Diaz and other Team Labor Force employees to keep working
when it otherwise shut down operations on August 25, 2008 due to an
approaching storm; (5) ES&H sent home its safety representative when it shut
down operations; and (6) Diaz was injured on August 25, 2008, while still
performing his assigned work on the designated vessel. In addition, Diaz states
in his memo in support of summary judgment that Team Labor Force has the
same owners, officers, directors, and upper management as ES&H, and that they
“operate out of the same facility.” Management of both companies knew of Diaz’s
injury when it occurred, and they made accommodations for him at work after
the accident, until his doctors required that he cease working due to the severity
of his injuries. Therefore, it is clear that ES&H knew that Diaz was injured, the
date of his injury, that Diaz had been directed to work from “a small, unnamed
boat,” and that ES&H had told Diaz what tasks to perform on that boat. “The
[Limitation of Liability] Act does not require plaintiff to have identified the
vessel in his underlying action (written notice of claim).” Billiot, 225 F.3d at

      2
       ES&H does not dispute that Diaz’s claim exceeds the value of the vessel on which he
was working.

                                            5
   Case: 11-30567      Document: 00511777659        Page: 6     Date Filed: 03/05/2012



                                     No. 11-30567

517.3 Considering the fact that ES&H and Team Labor Force had the same
management, and that the two entities assigned and directed Diaz’s work on
August 25, 2008, ES&H should have determined, within six months of Diaz’s
petition, that it owned the boat on which Diaz worked that day, and that there
was a “reasonable possibility” that Diaz’s claim was subject to limitation.
       Diaz’s state-court petition contained enough information to “inform the
owner [of the vessel] both of details of the incident and that the owner appeared
to be responsible for the damage in question.” Matter of Oceanic Fleet, Inc., 807
F.Supp. 1261, 1262 (E.D. La. 1992) (quotation marks and citations omitted). The
Limitation of Liability Act requires nothing more.              In addition, we must
remember that “[t]he purpose of the six-month prescription on the limitation of
liability petition is to require the shipowner to act promptly to gain the benefit
of the statutory right to limit liability.” Exxon Shipping Co. v. Cailleteau, 869
F.2d 843, 846 (5th Cir. 1989). Using the same information it had when Diaz
filed his state-court petition, ES&H realized, albeit too late, that his claim could
be subject to limitation.4 ES&H cannot now regain a statutory right lost due to
its own failure to investigate and act in a timely manner. C.f. Morania Barge,
690 F.2d at 33-34 (placing burden on shipowner of investigating within six-
month period whether the amount of the claim exceeds the value of his ship,
where claim does not specifically identify amount of damages at issue and “such
an excess appears reasonably possible”); In re Donjon Marine Co., Inc., 2009 WL
3241687, at *2 (D. N.J. Oct. 7, 2009) (same).
       Accordingly, because we find that Diaz’s state court petition was specific
enough to inform ES&H of a claim that could be subject to the Limitation of


      3
        Indeed, Diaz could not have “named” the vessel, as ES&H identifies it simply by its
Louisiana Registration Number, LA-8174-EW.
      4
       ES&H has pointed to no new information of which it became aware after the six-
month period had run, suddenly indicating its ownership of the vessel at issue.

                                            6
   Case: 11-30567   Document: 00511777659   Page: 7   Date Filed: 03/05/2012



                               No. 11-30567

Liability Act, we AFFIRM the district court’s grant of summary judgment in
Diaz’s favor.




                                     7